            Case 2:19-cv-00868-MJP Document 25 Filed 06/29/20 Page 1 of 8




1

2

3

4

5

6                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE

8    CAROLYN H. MALONE,                                    NO. 2:19-cv-00868-MJP

9                                  Plaintiff,              DEFENDANTS MOTION FOR
                                                           SUMMARY JUDGMENT
10
                           vs.
11                                                         NOTE THE CALENDAR
     SEATTLE POLICE DEPARTMENT, JON                        Friday, July 24, 2020
12   ENGSTROM, Police Officer, JASON BENDER,
     Police Officer, PATRICK HASKINS, Police
13   Officer, B. CONWAY, Police Officer
14
                                   Defendants.
15

16                                  I.          RELIEF REQUESTED

17          Defendants Seattle Police Department, and Seattle Police Department Officers Jon

18   Engstrom, Jason Bender, Patrick Haskins, and B Conway, hereafter Defendants, moves for
19
     summary dismissal of Plaintiff’s Complaint for the reasons set forth below.         Specifically,
20
     Plaintiff’s Complaint fails to identify facts from which this Court could conclude that the City,
21
     through a custom, policy, or practice, caused a constitutional violation of Plaintiff’s rights
22
     required for a Monell claim. Additionally, Plaintiff’s Complaint fails to identify any facts from
23

24   which the Court could conclude that Seattle Police Department Officers, Jon Engstrom, Jason

25   Bender, Patrick Haskins, and B Conway hereafter SPD Defendants, proximately caused or even
26


     DEFENDANTS MOTION FOR SUMMARY                   1            FREIMUND JACKSON & TARDIF, PLLC
     JUDGMENT No. 2:19-cv-00868-MJP                                 900 SW 16TH STREET, SUITE 215
                                                                         RENTON, WA 98057
                                                                      TELEPHONE: (206) 582-6001
                                                                         FAX: (206) 466-6085
              Case 2:19-cv-00868-MJP Document 25 Filed 06/29/20 Page 2 of 8




1    contributed to the suspension of Plaintiff’s Washington State issued operator’s license as alleged.
2    Plaintiff’s Washington State operator’s license was suspended because she failed to submit to a
3
     medical examination and Plaintiff cannot show that any of the Seattle Defendants participated in
4
     or contributed to her suspension and therefore Defendants’ Motion for Summary Judgment should
5
     be granted, and Plaintiff’s Complaint dismissed in its entirety.
6

7
                                             II.     ISSUE PRESENTED
8
             Should the Court grant Defendants Motion for Summary Judgment dismissal when
9
     Plaintiff’s Complaint, reviewed in the light most favorable to Plaintiff, fails to establish that a City
10
     custom, policy, or practice caused a violation of her constitutional rights, and when Plaintiff’s
11

12   Complaint fails to establish that any actions by the individual officers caused the suspension of

13   her Washington State issued operator’s license as alleged?

14
                                      III.         EVIDENCE RELIED UPON
15
             Defendants rely upon the Declaration of Counsel and the exhibits attached thereto, and
16

17   the Declarations and exhibits of Officers Jon Engstrom, Jason Bender, Patrick Haskins 1, and

18   the evidence and authorities cited herein.
19
                                                     IV.   FACTS
20
             Plaintiff’s Complaint alleges that Defendants Seattle Police Department and Officers,
21

22   Jon Engstrom, Jason Bender, Patrick Haskins, and B Conway, “arbitrarily and without just

23   cause and due process suspended my (sic) driver license for five years without any prior formal
24   written or courier delivered notification…” on July 16, 2017. Plaintiff’s Complaint, pg. 5A
25
             1
               Officer B Conway has been on extended leave from the Department and efforts to obtain his Declaration
26   before the filing of this motion were unsuccessful.


     DEFENDANTS MOTION FOR SUMMARY                          2              FREIMUND JACKSON & TARDIF, PLLC
     JUDGMENT No. 2:19-cv-00868-MJP                                          900 SW 16TH STREET, SUITE 215
                                                                                  RENTON, WA 98057
                                                                               TELEPHONE: (206) 582-6001
                                                                                  FAX: (206) 466-6085
             Case 2:19-cv-00868-MJP Document 25 Filed 06/29/20 Page 3 of 8




1    (continued). Pg. 6 of 15. Plaintiff’s Complaint alleges that SPD Defendants “used their law
2    enforcement skills, technology, and records access to alter my driving records instantly on July
3
     16, 2017…” Pg. 10 of 15. Plaintiff concludes that “Seattle police officers and Seattle fire
4
     fighters (sic) the violation of my civil rights by terminating my driving rights for an extreme
5
     five years…” pg. 11 of 15.
6

7           Plaintiff’s Initial Disclosures contained an abstract of her driving record upon which

8    Plaintiff made handwritten notations. Dec. of Counsel, Exhibit 1. None of the citations or

9    infractions on the abstract were written or issued by Defendants Officers Engstrom, Bender,
10
     Haskins, or Conway. Declarations of Engstrom, Bender, and Haskins. See also Dec. of
11
     Counsel, Exhibit 2. Moreover, the driving abstract verified by Plaintiff in her Initial
12
     Disclosures indicates that her license was suspended because she “Failed to submit medical
13
     evaluation.” Consequently, even if Officers Engstrom, Bender, Haskins, and Conway issued
14

15   the citations alleged, the citations were not the cause of her license suspension or the alleged

16   depravation of her Constitutional Rights as alleged in her Complaint.
17
                                           V.      ARGUMENT
18
     A.     Summary Judgment Standard
19
            Summary judgment should be granted “against a party who fails to make a showing
20

21   sufficient to establish the existence of an element essential to that party’s case, and on which that

22   party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
23   The moving party may challenge the sufficiency of the evidence to support the nonmoving party’s
24
     case without the need to support the motion with affidavits or other evidence negating the
25
     opponent’s claims. Celotex Corp. v. Catrett, 477 U.S. 317, Id. at 323. A moving party may not
26


     DEFENDANTS MOTION FOR SUMMARY                     3             FREIMUND JACKSON & TARDIF, PLLC
     JUDGMENT No. 2:19-cv-00868-MJP                                    900 SW 16TH STREET, SUITE 215
                                                                            RENTON, WA 98057
                                                                         TELEPHONE: (206) 582-6001
                                                                            FAX: (206) 466-6085
             Case 2:19-cv-00868-MJP Document 25 Filed 06/29/20 Page 4 of 8




1    rest on the allegations in its pleadings but must produce evidence in the form of affidavits,
2    depositions, or other material to show there are genuine issues of material fact for trial to defeat
3
     the moving party’s motion for summary judgment. Id. at 324. A nonmoving party’s failure to
4
     come forward with such evidence entitles the moving party to judgment as a matter of law. Id. at
5
     323. Here, Plaintiff cannot present any evidence to establish a genuine issue of fact regarding the
6

7    suspension of her Washington State operators license, nor can she present any evidence to

8    establish her claim that the City of Seattle Police Department or that the Seattle Defendants are

9    responsible.
10
            1.      Plaintiff’s Complaint Fails To Allege That A Municipal Policy
11                  Was The Cause Of A Constitutional Violation
12
            Plaintiff cannot present any set of facts identified in her Complaint from which this
13
     court could conclude that an official Seattle Police Department policy or practice led to a
14
     violation of her constitutional rights. Plaintiff seeking to impose liability on a municipality
15

16   under § 1983 is required “to identify a municipal policy or custom that caused the plaintiff’s

17   injury.” Bd. of Cnty. Comm’rs v. Brown, 250 U.S. 397, 403, (1997) (citing Monell, 436 U.S. at

18   694; Pembaur v. Cincinnati, 475 U.S. 469, 480-81 (1986); and City of Canton v. Harris, 489
19   U.S. 378 (1989)). A Monell claim may be stated under three theories of municipal liability: (1)
20
     when official policies or established customs inflict a constitutional injury; (2) when omissions
21
     or failure to act amount to a local government policy of deliberate indifference to constitutional
22
     rights; or (3) when a local government official with final policy-making authority ratifies a
23

24   subordinates’ unconstitutional conduct. Clouthier v. Cnty. Of Contra Costa, 591 F.3d 1232,

25   1249-50 (9th Cir. 2010).

26


     DEFENDANTS MOTION FOR SUMMARY                     4            FREIMUND JACKSON & TARDIF, PLLC
     JUDGMENT No. 2:19-cv-00868-MJP                                   900 SW 16TH STREET, SUITE 215
                                                                           RENTON, WA 98057
                                                                        TELEPHONE: (206) 582-6001
                                                                           FAX: (206) 466-6085
            Case 2:19-cv-00868-MJP Document 25 Filed 06/29/20 Page 5 of 8




1           Here, Plaintiff cannot establish a Monell claim under any of the three recognized
2    theories because Plaintiff cannot identify any official Seattle Police Department policy or
3
     practice that led to the constitutional deprivation alleged. Here, Plaintiff cannot identify any
4
     act, omission, or failure to act that was indifferent to her constitutional rights, and here,
5
     Plaintiff cannot identify a Seattle Police Department policy making official who ratified the
6

7    acts that she alleges deprived her of her constitutional rights. The failure of Plaintiff to

8    produce evidence to satisfy the elements of these three theories of liability should result in the

9    granting of Defendant’s motion for summary judgment and the dismissal of Plaintiff’s Monell
10
     claim against the City.
11

12          2.      Plaintiff’s Complaint Fails to Identify Facts From Which The
                    Court Could Determined That the Conduct of the Officers
13                  Deprived Plaintiff of A Constitutional Right

14          Plaintiff’s Complaint fails to identify facts from which a trier of fact could conclude

15   that the actions of Defendants Engstrom, Bender, Haskins, or Conway led to the suspension of
16
     Plaintiff’s Washington State operator’s license and the constitutional deprivation alleged as a
17
     result. The exclusive statutory authority to revoke or suspend a motor vehicle operator’s
18
     licenses in Washington rests with the Director of the Washington State Department of
19
     Licensing. See RCW 46.20.291. The power to suspend rests with the Director and is non-
20

21   delegable. Ledgering v. State, 63 Wn.2d 94, 385 P.2d 522, (1963). There is no constitutional

22   right to a hearing prior to a suspension of a motor vehicle operator’s license and persons who
23   have their operator’s licenses suspended may obtain de novo review in superior court. RCW
24
     46.12.240. See Gnecchi v. State, 58 Wn.2d 467, 364 P.2d 225 (1961). Plaintiff fails to offer
25
     any evidence from which this Court could conclude that any of the City Defendants took any
26


     DEFENDANTS MOTION FOR SUMMARY                    5            FREIMUND JACKSON & TARDIF, PLLC
     JUDGMENT No. 2:19-cv-00868-MJP                                  900 SW 16TH STREET, SUITE 215
                                                                          RENTON, WA 98057
                                                                       TELEPHONE: (206) 582-6001
                                                                          FAX: (206) 466-6085
             Case 2:19-cv-00868-MJP Document 25 Filed 06/29/20 Page 6 of 8




1    action to deprive Plaintiff of an opportunity to contest the notice or suspension of her license
2    for her failure to submit to a medical examination that resulted in the suspension of her license.
3
            Even if Plaintiff could establish that the Seattle Defendants issued her any of the
4
     citations identified on her driver’s abstract, Plaintiff still could not establish that the Seattle
5
     Defendant’s actions were a cause of her license suspension.           Plaintiff’s driving abstract
6

7    indicates that her operator’s license was suspended for failure to submit to a medical evaluation

8    and not because she had too many moving violations. Plaintiff’s Complaint does not provide

9    any connection between the citations contained on her driving abstract and her suspension and
10
     absent this connection, Plaintiff’s Complaint should be dismissed and Defendants motion for
11
     summary judgment granted.
12

13                                       VI.     CONCLUSION
14          Plaintiffs Washington State operator’s license was suspended for her failure to submit
15
     to a medical examination and Plaintiff fails to provide any connection between her suspension
16
     and an official policy or custom of the Seattle Police Department. Likewise, Plaintiff fails to
17
     establish any connection between the suspension of her Washington State operators license and
18
     the actions of Officers Engstrom, Bender, Haskins, or Conway. Indeed, even if Plaintiff could
19

20   establish that the Seattle Defendants issued her citations, her license suspension was not

21   connected to the citations but to the determination of the Department that Plaintiff should
22   submit to a medical examination. None of the Seattle Defendants have any connection to
23
     Plaintiff’s license suspension or any other allegation of constitutional violation and for these
24

25

26


     DEFENDANTS MOTION FOR SUMMARY                     6            FREIMUND JACKSON & TARDIF, PLLC
     JUDGMENT No. 2:19-cv-00868-MJP                                   900 SW 16TH STREET, SUITE 215
                                                                           RENTON, WA 98057
                                                                        TELEPHONE: (206) 582-6001
                                                                           FAX: (206) 466-6085
            Case 2:19-cv-00868-MJP Document 25 Filed 06/29/20 Page 7 of 8




1    and all the above reasons, the City and the individual Defendants ask the Court to grant their
2    motion for summary judgment and to dismiss Plaintiff’s Complaint in its entirety.
3
            DATED this 29th day of June 2020.
4

5
                                          s/ Gregory E. Jackson
6                                         GREGORY E. JACKSON, WSBA #17541
                                          Freimund Jackson & Tardif, PLLC
7                                         900 SW 16th Street, Suite 215
8                                         Renton, WA 98057
                                          Telephone: (206) 582-6001
9                                         gregj@fjtlaw.com
                                          Attorney for Seattle Police Department, Detective Jon
10                                        Engstrom, Officer Jason Bender, Officer Patrick Haskins,
                                          and Officer B. Conway
11

12

13
14

15

16

17

18

19

20

21

22

23

24

25

26


     DEFENDANTS MOTION FOR SUMMARY                  7            FREIMUND JACKSON & TARDIF, PLLC
     JUDGMENT No. 2:19-cv-00868-MJP                                900 SW 16TH STREET, SUITE 215
                                                                        RENTON, WA 98057
                                                                     TELEPHONE: (206) 582-6001
                                                                        FAX: (206) 466-6085
            Case 2:19-cv-00868-MJP Document 25 Filed 06/29/20 Page 8 of 8




1
                                   CERTIFICATE OF SERVICE
2
            I certify that I electronically filed the foregoing with the Court through ECF Filing
3
     System and served on all parties or their counsel of record a copy of this document addressed
4
     as follows:
5
        Carolyn H. Malone                              King County E-service
6       910 Marion Street, Apt. 505                    U.S. Mail Postage Prepaid
        Seattle, WA 98104                              ABC/Legal Messenger
7
                                                       Email
        Plaintiff Pro Se
8

9

10          DATED this 29th day of June 2020, at Renton, Washington.

11
                                              s/Kathie Fudge
12                                            KATHIE FUDGE, Legal Assistant to
                                              Freimund Jackson & Tardif, PLLC
13                                            900 SW 16th Street, Suite 215
                                              Renton, WA 98057
14                                            Telephone: (206) 582-6001
15                                            kathief@fjtlaw.com

16

17

18

19

20

21

22

23

24

25

26


     DEFENDANTS MOTION FOR SUMMARY                 8            FREIMUND JACKSON & TARDIF, PLLC
     JUDGMENT No. 2:19-cv-00868-MJP                               900 SW 16TH STREET, SUITE 215
                                                                       RENTON, WA 98057
                                                                    TELEPHONE: (206) 582-6001
                                                                       FAX: (206) 466-6085
